The opinion of the Court was delivered by
Lowrie, J.
This is an action for a breach of a covenant to erect a school-house, and the pleas are non est factum, and covenants performed. In such a ease it is irrelevant to inquire into the validity, as covenants, of the agreements to be performed by the plaintiff. Let it be assumed that there was no authority to seal the instrument on the part of the plaintiffs, then it would stand as their simple contract if the authority went' that far. But a simple contract on one side is a sufficient consideration for a covenant on the other, and in strict law a covenant is binding without any consideration. And even if the contract on the part of the plaintiffs were so defective that it could not be enforced, yet if it was performed the dependent covenant of the defendant could not be repudiated.
But the Court below misunderstood the opinion in the case of The School Directors v. Cline, decided at the last term. We said that school directors “ are a public body, bound to keep a record of their proceedings, and all their acts should appear on record,” and this is true: but this is not a declaration that their unrecorded acts are void. It indicates the duty of the directors to their constituents, and not to those with whom they are contracting—a duty the neglect of which may be of serious consequence to the district or to the directors themselves, but upon, which contractors with the directors do not rely, and by which they.are not intended to be affected, and to the neglect of which they cannot object. .
The administration of the public business relating to roads, poor, and schools, can always be best performed by township officers ; and, unaccustomed as many of them are to the forms of conducting the business of public bodies, their acts must be treated as valid when found to be the result of joint consultation, even though the form of recording them has been omitted.
Judgment reversed and new trial awarded.